Title: To Alexander Hamilton from Stewart and Totten, 13[–23] April 1781
From: Stewart and Totten
To: Hamilton, Alexander



[Philadelphia] 13th[–23] April 1781
Dear Col

We have this moment Recv’d your favour of ye 11th Inst., the one you Refer to in this we have not Rec’d; we have applied your Bill to our own use, not having it in our power to dispose of it in hard money owing to bills being so plenty for paper. They have Been current here a[t] 4/ & 4/6 hard money pr 5 Livres. We will use our utmost Endeavours to forward you the money you ask in the time mentioned; at present we send you Six Guines. For every Sum of money ⟨we⟩ Send you, we will Reckon it at the current price of Bills when Remitted unto you, so that we will give you the chance of a Rise for all the Remaining Bills, for we think they will not Fall. We always have it in our power to suply you with paper, and will allow you the full Exchange in Both cases; you may fully Rely on our utmost Endeavours for your Interest.
We are Sir Your very   Hble. Serv’ts
Stewart & Totten

Ye. 23 April 1781. We have sent you by Col Hay Sixteen Guines. We have not Sold your Bills or will [till] they fetch more than 5/ pr five Livres.

 